[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de: DEFENDANT'S MOTION TO OPEN AND SET AIDE JUDGMENT-POST-JUDGMENT [SIC] #121)
This court rendered a judgment of dissolution on September 14, 1999 finding jurisdiction to do so based on plaintiff's residence in this state. The defendant at all times was and is a resident of New York State. This court, in rendering judgment, made a finding that it had jurisdiction over the marital res but that New York State would continue jurisdiction over all the financial matters of the parties.
The defendant now seeks to open the judgment since plaintiff subsequently moved to dismiss the defendant's pending New York petition for spousal maintenance. On October 28, 1999, the defendant's petition was dismissed by order entered by Thomas V. Considine, Hearing Examiner, Family Court, County of Erie at Buffalo, New York who made findings of fact in support of his order, including the following:
         "Patrick Ucci and his attorney have continuously taken the position that Erie County Family Court does not have jurisdiction relative to the issue of support presently pending before this Court. There is no dispute that the New York State Supreme Court upon receipt of a certified Judgment of Divorce from Connecticut dissolving the bonds of matrimony will have jurisdiction to entertain an application from Molly M. Ucci for equitable CT Page 16266 distribution of marital property located in the State of New York." (Defendant's Exhibit #2)
This court cannot find judicial estoppel since the parties elected to have New York State decide their financial issues, including alimony stipulated to in this court by the parties.
The defendant's motion is denied.
HARRIGAN, J.